Name: Commission Regulation (EC) No 1564/97 of 1 August 1997 amending for the ninth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  cooperation policy;  economic policy;  Europe
 Date Published: nan

 2. 8 . 97 | EN I Official Journal of the European Communities No L 208/25 COMMISSION REGULATION (EC) No 1564/97 of 1 August 1997 amending for the ninth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, aid schemes ( 7, as last amended by Regulation (EC) No 2015/95 (6), by analogy; Whereas the aid for non-covered sows replaces to a certain extent the aid granted for delivery of very young piglets to the competent authorities; whereas it is there ­ fore justified to restrict Community expenditure on the new aid scheme for non-covered sows to the level incurred in granting the aid for the delivery of very young piglets; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional measures to support the market in pigmeat were adopted for the Netherlands by Commis ­ sion Regulation (EC) No 413/97 (3), as last amended by Regulation (EC) No 1498/97 (4), in response to the outbreak of classical swine fever in certain production regions in that country; HAS ADOPTED THIS REGULATION : Whereas it is certain that the veterinary and trading restrictions and the market support measures laid down in Regulation (EC) No 413/97 must continue for several months; whereas it is therefore reasonable and justified to interrupt the production of piglets by banning the in ­ semination of sows, thus avoiding the need to slaughter piglets in a few months' time, and reducing the pig density and thus the risk of future spread of the disease; Article 1 Whereas the Dutch authorities introduced such a ban on insemination in regions with a high pig density from 3 June 1997; whereas producers must keep non-covered sows on their holding until the ban is lifted and they may recommence the production of piglets; whereas it is therefore justified to offset the costs incurred in main ­ taining those sows by means of aid granted for each month of the period in which the ban on insemination applies; The following Article 4a is hereby inserted in Regulation (EC) No 413/97: 'Article 4a 1 . Producers may benefit, on request, from aid granted by the competent Dutch authorities for sows on their holding which are subject to the ban on inse ­ mination introduced from 3 June 1997 by the Dutch regulation "Regulation banning pig breeding 1997  Regeling fokverbod varkens 1997". 2. The aid shall be ECU 32 per sow per month . It shall be granted for eligible sows kept on the applicant's holding throughout the duration of the ban on insemination and inseminated within four months of the lifting of the ban . Each sow shall remain uncovered for a period at least as long as the ban on insemination . The number of months for which the aid is granted shall be equal to the duration of the ban on insemination . The aid may be paid out six months after the entry into force of the ban on insemination at the earliest . Whereas the competent Dutch authorities must adopt the necessary measures to enable that aid to be granted, whilst using, as regards the lodging of applications, inspection measures and penalties, the provisions of Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 349, 31 . 12 . 1994, p . 105 . (3) OJ No L 62, 4 . 3 . 1997, p . 26 . &lt;) OJ No L 202, 30 . 7. 1997, p . 40 . (5) OJ No L 391 , 31 . 12 . 1992, p . 36 . V) OJ No L 197, 22. 8 . 1995, p. 2 . No L 208/26 FENI Official Journal of the European Communities 2. 8 . 97 have been incurred in granting the aid referred to in Article 1 (4) for the delivery of very young piglets produced by an equal number of sows in a period equal to the duration of the ban on insemination, less 116 days . Advance payments exceeding the definitively eligible amount in accordance with the preceding subpara ­ graph calculated after the lifting of the ban on insem ­ ination shall be reimbursed to the EAGGF in the month following the decision fixing that eligible amount. 3 . The Dutch authorities shall adopt all necessary measures to apply the aid referred to in paragraph 1 , in particular provisions relating to the definition of eligible animals and their identification . As regards the lodging of applications, inspection measures and penalties, Article 5, Article 6 ( 1 ), (3) and (4) and the first subparagraph of Article 6 (5), Article 8 , Article 10 (2) and (5) and Articles 11 , 12, 13 and 14 of Commission Regulation (EEC) No 3887/92 (") laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes shall apply mutatis mutandis. 4. The Dutch authorities shall notify the Commis ­ sion within 30 days of the adoption of this Regulation of the measures they have taken . They shall inform the Commission regularly of the application of the aid scheme set up under this Article . 5 . Seventy per cent of the expenditure on this aid shall be covered by the Community budget, for a total maximum number of 220 000 sows. However, the Community financial contribution may not exceed the Community expenditure which would 0 OJ No L 391 , 31 . 12. 1992, p . 36 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1997 . For the Commission Monika WULF-MATHIES Member of the Commission